The respondents earnestly contend that the 1935 moratorium act is unconstitutional insofar as it attempts to provide for the extension of the period of redemption where courts have already fixed the terms and defined the limits of such periods under the 1933 act. We do not so consider it. The 1933 act expired by limitation on May 1, 1935, if the emergency continued until then. Under § 5 of that act, as we construe it, the court might upon a proper showing reëxtend the period of redemption within the stated limit where it had already once extended it. The act of 1935 in effect extended the period during which that power might be exercised. The temporary legislative extension was "obviously to give a reasonable opportunity for the authorized application to the court." We think that was a reasonable exercise of the police power within the holding in the Blaisdell case, 189 Minn. 422, 448,249 N.W. 334, 893, 290 U.S. 398, 445, 54 S.Ct. 231, 78 L. ed. 413, 88 A.L.R. 1481, here and above. And we think the judicial extension of extensions previously judicially granted no more unconstitutional than the powers sustained in that case over foreclosure by action or execution sales. Whether the mortgagee's rights are based solely upon ordinary *Page 366 
contract or on those previously submitted to the court on application for extension, we deem them still subject to the police power reasonably exercised under the existing emergency.
Motion denied.